Case 1:20-cv-00007-PLM-PJG ECF No. 19, PageID.740 Filed 01/21/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LEOPOLD WITHMORE-VANS ALLEN, JR.,               )
                    Petitioner,                 )
                                                )      No. 1:20-cv-7
-v-                                             )
                                                )      Honorable Paul L. Maloney
SHERRY L. BURT,                                 )
                           Respondent.          )
                                                )

                                      JUDGMENT

      The Court denied the § 2254 petition for habeas relief. All pending claims and

motions have been resolved. As required by Rule 58 of the Federal Rules of Civil Procedure,

JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

        IT IS SO ORDERED.

Date: January 21, 2021                                           /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
